 -PEORIA PLASTIC COMPANY545by the Employer as research technician are not significantly, if atall,more demanding than they had been for the operators who hadformerly performed the work. Indeed, it is evident that, but forthe disagreement between the Employer and the Chemical Workersas tothe unit exclusion of the building T-4 operators, all of those veryoperatorswould have continued in their jobs upon a mere change of,their job title andformalizationof their jobanalysis.Inasmuch as the jobs of the building T= 4 operators and the researchtechnicians are, for all practical purposes, the same except for theirtitles,we find that the research technicians (building T-4 operators)are included in the unit certified by the Board and covered by theparties' collective-bargaining contract.6Accordingly, we shall deny-the Employer's petition.'[The Board denied the petition.]MEMBER RODGERStook no part in the consideration of the aboveOrder Denying Petition for Clarification of Certification.B Sangamzo Electric Company,112 NLRB 1310,1311-12.The Employer's reliance uponBermite Powder Company,116 NLRB 65,ismisplaced because the Board specifically heldtherein ". .. nor doesthe recorddisclosethe parties'intentions,in referenceto '[theemployees in issue]. . .7 Sangamo Electric Company,supraIn view of this finding, it is unnecessary to deter-mine whether the research technicians are technical employees.Peoria PlasticCompanyandInternational Association of Ma-chinists,AFL-CIO, Petitioner.Case No. 13-RC-5141.Ma'c& 5,,1957SUPPLEMENTAL DECISION, ORDER, AND SECONDDIRECTION OF ELECTIONOn November 1, 1956, pursuant to the Board's Decision and Direc-tion of Election dated October 11, 1956, an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Thirteenth Region among the employees in the unitheretofore found appropriate.At the conclusion of the election, atally of ballots was furnished the parties.The tally shows that of ap-proximately 27 eligible voters, 26 cast ballots, of which 9 were for, and16 against, the Petitioner.There was one challenged ballot.On November 2, 1956, the Petitioner filed timely objections to the-conduct of the election, a copy of which was served on the Employer.In accordance with the Rules and Regulations of the Board, the Re-gional Director conducted an investigation of the objections and, onDecember 4, 1956, issued and served on the parties his report on ob-117 NLRB No. 77423784-57-vol 117-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDjections, in which he found merit in objection No. 1, and recommendedthat the election be set aside and a new election directed.The RegionalDirector felt it unnecessary, in view of this recommendation, to passupon the separate objections involving the conflicting statements ofemployees and management representatives.Thereafter, the Em-ployer filed timely exceptions to the Regional Director's report onobjections.In its objections, the Union alleged that the Employer had made afree election impossible because on October 30 and 31, 1956, officials ofthe Company visited the homes of its employees for the purpose ofcampaigning against the Union, at which times threats were made toclose the plant if the Union were successful in winning the election.The Union further alleged that company officials informed employeesthat they would never sign a union contract if the Union were success-ful in winning the election, and that if they wanted union representa-tion they should quit their jobs and seek employment where there wasunion representation.Having investigated the objections, the Re-gional Director issued his report on objections in which he found thatthe president of the Company, RussellWendland, and WilliamChinuge, vice president, called on the employees at their homes afterwork, some each day, from October 27 to and including October 31,and that the calls were divided between them. Employees questionedduring the investigation stated that during these interviews they weretold by the company officials that the plant would probably have toclose if the Union won the election because of having to pay higherwages in competition with bigger companies; the Company wouldprobably be bankrupt; the Union was the cause of another companyin Peoria going broke; the Company would not negotiate a union con-tract; and Chinuge told one employee that he should quit and go tosome shop that had a union, such as the Caterpillar Tractor Company.The company officials in their sworn affidavits, while admitting callingon the employees at their homes, denied that they made any of thealleged threats attributed to them.They allege that they advisedthe employees of the position of the Company in regard to the Unionand told them why they thought the employees did not need a unionat this time, that they wanted to give the employees the facts so thatthey could weigh them against the Union's propaganda, and that theytold employees that it was very important that everyone vote in theelection.On the basis of the foregoing, the Regional Director con-cluded that regardless of whether or not the company officials' re-marks during their interviews with the employees were coercive, thevery fact that they called upon empolyees at their homes for the pur-pose of electioneering a few days before the election furnishes a basisfor setting aside the election, and that for this reason it was unneces-sary to make recommendations concerning the other objections. PEORIA PLASTICCOMPANY547In its exceptionsthe Employer contends that as the Regional Di-rector makesno findingas towhether or not the alleged threats to''employeeswere actuallymadeduring the interviews, and bases hisrecommendationsto setasidethe election solely on the ground thatthe companyofficialsvisited the homes of its employees immediatelybefore the election, the recommendation is erroneous as a matter oflaw.We find no merit in the Employer's contention.Under the cir-cumstances of this oases we find it unnecessary to determine whetheror not, during the course of the private interviews with employees inthe unit at their homes, the president and vice president of the Com-pany threatened to close the plant or stated that they would neversign acontract with the Union.We find that the cumulative effect-of the interviews, which admittedly established Employer's disap-proval of Petitioner, held with a majority, if not all, employees inthe unit i immediately before the election, was to interfere with a freechoice of bargaining representative regardless of the noncoercive tenorof the Employer's actual remarks.While we have made it clear that,.absent unusual circumstances, both employers and unions are free touse any legitimate methods of electioneering,2 we have, at the sametime, consistently 'condemned the technique of calling all or a majorityof the employees in the unit into the employer's office individually 8or calling upon them at their homes 4 to urge them to reject a union-as their bargaining representatives as conduct calculated to interferewith the free choice of a bargaining representative regardless of1The Regional Director's report isnot explicitas to whether the president or vice presi--dent of the Company interviewedallemployees in the unit.Considering, however, thatthere were27 employeesin the unit,that the interviewsat the homesof employees were-conductedby 2 officers, who, dividedthe calls between them, and thatit took 5 days tocomplete the interviews, we find thatsuch interviews were held eitherwith all or a ma-jority of the employees in the unit.iMall Tool Company,112 NLRB1313;National FurnitureManufacturing Company,Inc,106 NLRB 1300; A. SAbell (WMAR-TV ),107 NLRB 362.s EconomicMachinery Company,111 NLRB 947, where the Board held thatsuch con-duct interfered with freedomof choiceof the bargaining representativeregardless of thenoncoercivemanner of an employer'sactual remarks, and found it unnecessary to de-termine whether,during, the, course of the private interviews with eachemployee in thevotihg unit,' the companyofficialsmade coercivestatements.Oregon Frozen Foods Com-pany,113 NLRB 881, wherethe Board,reiteratingthe doctiineof theEconomic Ma-chinerycase,denied theemployer's request for a hearing in order that evidence mighthe submittedthat the statements made by its personnel manager in the course of hisinterviews with employeeswere noncoerciveon the ground that thiswas "an insufficientbasis forconductinga hearing "4Mt8 Baird'sBakeries,Inc,114 NLRB 444, where the employerin its exceptions did-not challenge the findings concerning individual interviews, but only challenged the em-ployees' statementsas to whatthe supervisorstold them duringthe interviewsSee alsoGeneralShoeCorporation,77NLRB 124.5 Radiant Lamp Corporation,116 NLRB 40,where the employer excepted to the RegionalDirector's recommendationthat the electionbe set aside on the ground that the state-ments made during individual conferences with the employees"were not coercive andtherefore privileged."The Board found no merit in the exceptions,and again condemnedthe technique of individual interviews with employees regardless of the noncoercive tenor-of the employer's remarks. 548DECISIONS OF NATIONAL LABOR -RELATIONS BOARDWhether or not the employer's actual remarks were .coercive incharacter.Accordingly, we find that the individual interviews -conducted bythe Employer's president and vice president at ;the_homes rof employ-ees interfered with the employees' freedom of choice in the :selectionof a bargaining representative and we shall, therefore,., set, aside theelection and direct that a new election be held 6[The Board set aside the election held on November 1, 1956.][Text of, Second Direction of 'Election omitted from pub'lication.]MEMBER RODGERS took no part in the consideration of the aboveSupplemental Decision, Order, and Second Direction of Election.6As we are setting aside the election for the reason set forth above, we, like the RegionalDirector,find it-unnecessary to make any findings in regard to the conflicting statementsof the employees and management officials referred to above as to what-was said duringthese-interviews.Dixie Wax Paper CompanyandUnited Paperworkersof America,AFL-CIO,Petitioner.Case-No. 32-RC-965.March 6,.1957DECISION AND DIRECTION OF ELECTIONLabor -Relations Act, a hearing was held before Vivan E. Burks,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board fords :1.The Employer 1 is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the -Tepresenta-tion-of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a production.and maintenanceunit at the Employer's Memphis plant.The Employer urges'thatthe composition of the unit be determined by the Board's findings inCase No. 32-RC-646, decided in 1953,2 involving-a, similar unit requestby the Petitioner, on the ground that no substantial changes in plantoperations have occurred Since that time. In that case, the unit was1'The Employer, which is engaged in the wrapper and bag industries, has plants in Dallas,Texas ; Memphis, Tennessee, and 'Washington, New JerseyThe Memphis plant is aloneinvolved' herein2Not reported in printed volumes of Boaid Decisions and Oiders .117 NLRB No. 81).